Citation Nr: 1001504	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-31 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION


The Veteran had active duty service from November 1942 to 
February 1946.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision by 
the Boston RO.  In July 2008, the Veteran requested a Travel 
Board hearing; however, he failed to appear for the hearing 
scheduled in October 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The matters of entitlement to service connection for a right 
ear hearing loss disability and a left ear hearing loss 
disability on de novo review are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the Veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran's tinnitus is shown to be related to his service.

2.  An October 1990 Board decision declined to reopen the 
Veteran's claim of service connection for left ear hearing 
loss essentially based on a finding that new and material 
evidence had not been received that related the Veteran's 
hearing loss to service.

3.  Evidence received since the October 1990 suggests that 
the Veteran's left ear hearing loss may be related to noise 
exposure in service, relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
left ear hearing loss, and raises a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009). 

2.  Evidence received since the October 1990 Board decision 
is new and material, and the claim of service connection for 
left ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA applies to the instant claims.  As the 
decision below grants service connection for tinnitus and 
reopens the Veteran's claim of service connection for left 
ear hearing loss, there is not reason to further discuss the 
impact of the VCAA on this aspect of these matters, as any 
notice defect or assistance omission is harmless.  

Service Connection Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Veteran contends that his tinnitus is related to his 
service.

The Veteran's service treatment records are silent for 
complaints, findings, or diagnosis of tinnitus.  His DD Form 
214 indicates his military occupational specialty in service 
was rifleman.

The Veteran's tinnitus was first noted in post-service 
records.  A February 1964 letter from a physician stated that 
the Veteran complained of pain behind his left ear, but upon 
further questioning it was determined that he had tinnitus.  
A May 2005 VA hearing evaluation also noted the Veteran had a 
history of tinnitus.

On July 2006 QTC VA examination, the Veteran complained of 
constant bilateral tinnitus.  The examiner noted the 
Veteran's history and that he had been exposed to loud noises 
in service.  He diagnosed bilateral tinnitus and opined that 
the etiology of the tinnitus was as least as likely as not 
related to noise exposure, aging, genetic factors, or 
otosclerosis.  He was unable to precisely determine the 
contribution of each of these factors to tinnitus without 
resorting to speculation.

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In 
this matter, it is in the Board's judgment that this point 
has been reached.  In this regard, the physician essentially 
attributed the Veteran's hearing loss to various factors, 
including tinnitus.  As each factor was as likely as the 
other to be the source of the Veteran's tinnitus, the 
evidence is in equipoise.  That he was unable to attribute 
specific degrees of causation to each factor does not negate 
the opinion that the Veteran's noise exposure in service was 
as likely a cause as the other factors.  Accordingly, the 
Veteran is afforded the benefit-of-the-doubt, and the claim 
must be granted. 

New and Material Evidence Analysis

An unappealed March 1964 rating decision denied service 
connection for a left ear hearing loss disability.  This 
decision is final.  38 U.S.C.A. § 7105 (West 2002).

An October 1990 Board decision declined to reopen the claim 
of service connection for a left ear hearing loss disability.  
This Board action represents the last final decision on any 
basis as to the issue of entitlement to service connection 
for left ear hearing loss.  38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100; Evans v. Brown, 9 Vet. App. 273 (1996).

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board's October 1990 decision declined to reopen the 
Veteran's claim of service connection for left ear hearing 
loss essentially based on a finding that new and material 
evidence that suggested a nexus between his hearing loss and 
his service had not been received.  Evidence the Board 
considered at the time consisted of the Veteran's service 
treatment records, his DD Form 214, a February 1964 letter 
from a physician, and a June 1988 private audiogram.  
Briefly, these records show the Veteran was a rifleman in 
service but they did not contain any evidence of hearing loss 
in service.  Post-service, he had severe left ear hearing 
loss.

In order for the Veteran's claim to be reopened, the evidence 
received since October 1990 must suggest that there is an 
etiological relationship between any current left ear hearing 
loss disability and the Veteran's service.  A review of the 
record reveals that evidence of this nature has been 
received.

Evidence added to the record since the October 1990 Board 
decision includes a July 2006 QTC VA examination.  On 
audiological evaluation, pure tone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
75
90
110
110
110

These results represent air conduction.  With respect to bone 
conduction, pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
30
60
80
80
80

Speech audiometry revealed speech recognition ability of 12 
percent in the left ear.  The diagnosis was severe to 
profound mixed hearing loss.  The examiner opined that the 
etiology of the Veteran's hearing loss was as least as likely 
as not due to otosclerosis.  He also commented that the mixed 
character of the Veteran's hearing loss suggested that it was 
not due entirely due to noise exposure.

This evidence is new because it was not previously of record.  
The Board finds the evidence is material because it relates 
to an unestablished fact necessary to substantiate the claim.  
The examiner suggested that the mixed nature of the Veteran's 
hearing loss was caused partially by noise exposure.  The 
Veteran's military occupational specialty as rifleman in 
service confirms his noise exposure in service and the 
opinion suggests that noise exposure was a component to the 
Veteran's current hearing loss suggests that there was a 
nexus between his disability and service.  Thus, when the 
physician's statement is considered along with the evidence 
of noise exposure in service, the evidence raises a 
reasonable possibility of substantiating the claim.  
Accordingly, the additional evidence received since the 
October 1990 Board decision is new and material and the claim 
of service connection for left ear hearing loss may be 
reopened.


ORDER

Service connection for tinnitus is granted.

New and material evidence to reopen the claim of service 
connection for left ear hearing loss has been received, and, 
to this extent only, the claim is granted.


REMAND

Since the claim of service connection for left ear hearing 
loss is reopened, the Board must now consider the matter on 
the merits along with the claim pertaining to right ear 
hearing loss.  Upon review of the record, additional 
development is needed.  The QTC examiner was somewhat unclear 
about the etiology of the Veteran's bilateral hearing loss.  
On one hand, he provided an opinion that the Veteran's 
hearing loss was at least as likely as not related to 
otosclerosis.  However, he then indicated the type of hearing 
loss the Veteran had suggested that it was partially due to 
noise exposure.  Furthermore, his comment that the Veteran 
did not have a strong history of noise exposure would tend to 
contradict rather than support the statement relating noise 
exposure to the Veteran's current hearing loss.  The Board 
also notes that the examiner was not given the claims file to 
review.  Given the examiner's lack of clarity and absence of 
medical records to review, the Board finds that another VA 
examiner is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiological examination to determine 
the nature and likely etiology of the 
Veteran's bilateral hearing loss.  The 
examiner must be given the Veteran's 
claims file and a copy of this remand to 
review in conjunction with the 
examination.  All indicated tests and 
studies must be performed to evaluate the 
Veteran's hearing.  Based on the 
examination and review of the claims 
file, the examiner must:

a. Opine whether the Veteran have 
hearing loss in either ear that is 
at least as likely as (i.e., a 50 
percent or greater probability) not 
related to his noise exposure in 
service.  The audiologist is 
reminded that the absence of 
demonstrated hearing loss at 
separation from service does not 
preclude a nexus between a current 
hearing loss disability and service.  
The examiner must state the medical 
basis or bases for his or her 
opinion.  

b. The examiner must also comment on 
the opinions offered by the QTC 
examiner in July 2006.  

2.  Following such development, the 
claims should be reviewed and 
readjudicated.  See 38 C.F.R. § 4.2 (if 
the findings on an opinion and/or 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  If 
the determination of either claim remains 
unfavorable, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


